Citation Nr: 0622908	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-37 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased, initial (compensable) rating for 
service connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from January 1974 to 
November 2003.  

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination 
from the Washington, DC, Department of Veterans Affairs (VA) 
Regional Office.  In that decision, to RO granted service 
connection for bilateral hearing loss and assigned a 0 
percent rating.  Later that month, the veteran's claims file 
was transferred to the Roanoke, Virginia, VA Regional Office 
(RO).  The veteran appealed for a higher initial rating for 
his bilateral hearing loss.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The RO issued a statement of the case in 
October 2004 which upheld the original denial.  


FINDINGS OF FACT

1.  On VA audiometric examination in September 2003, the 
average right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 40 
decibels (dB) and right ear speech recognition ability was 92 
percent (Level I).

2.  On VA audiometric examination in September 2003, the 
average left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 46 dB 
and left ear speech recognition ability was 94 percent (Level 
II).


CONCLUSION OF LAW

The criteria are not met for an initial, compensable rating 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was not 
accomplished in this case as notice of the evidence needed to 
establish the degree of severity of the condition was sent in 
April 2004, which is after the initial grant of service 
connection and assignment of the noncompensable rating.  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Pelegrini, 18 Vet. App. at 121.  
Further, the veteran's claim was scrutinized under VCAA 
standards during the appeal period.  See 66 Fed. Reg. 45,629 
(August 29, 2001); VA O.G.C. Prec. Op. No. 7-2003 (November 
19, 2003).  

In this case, in the April 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for increased initial 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA.  He was essentially told to submit 
evidence he had in his possession.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and post-
service medical records identified by the veteran.  The 
veteran has been provided a VA audiological examination.  The 
record has been developed to the extent possible.

The 5th element of the Dingess/Hartman holding was not 
addressed in the notice letter.  The veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for an increased rating, but 
he was not provided with notice of the type of evidence 
necessary to establish the effective date for the increased 
rating.  Since the veteran's award of disability benefits was 
made effective the day after separation from service, and 
because the Board is denying any additional increase, as 
discussed herein, there is no potential effective date issue 
that would warrant additional notice.  Therefore, the Board 
finds no prejudice to her in proceeding with the issuance of 
a final decision on this claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

II.  Factual Background, Governing Laws, Regulations and 
Legal Analysis 

On VA audiological evaluation in September 2003, pure tone 
thresholds, in decibels (dB), were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
10
30
60
60
40
LEFT
10
50
60
65
46

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was mild to moderately severe high frequency 
sensorineural hearing loss in the right ear, and moderate to 
moderately severe high frequency sensorineural hearing loss 
in the left ear.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is experiencing with the 
criteria in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  And reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

As already alluded to, since the veteran timely appealed the 
rating initially assigned for his bilateral hearing loss, the 
Board must consider his possible entitlement to "staged" 
ratings to compensate him for times since filing his claim 
when this disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson, 12 
Vet. App. at 125-26.  Thus, the rule from Francisco v. Brown, 
7 Vet. App. 55, 58 (1994) (where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance) is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110.

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed for exceptional patterns of hearing 
impairment.  One is where the pure tone thresholds in each of 
the four frequencies of 1000, 2000, 3000 and 4000 Hz are 55 
dB or greater.  The second was where pure tone thresholds are 
30 dB or less at frequencies of 1000 Hz and below, and are 70 
dB or more at 2000 Hz.  38 C.F.R. § 4.86.

The findings from the VA audiological evaluation conducted 
during the current appeal period does not provide for a 
compensable rating for the bilateral hearing loss.  

When the pure tone threshold average and the speech 
recognition score for both ears are applied to Table VI, the 
numeric designation of hearing impairment is Level I.  So 
when these numeric designations for the right and left ears 
are then applied to Table VII, the percentage of evaluation 
for hearing impairment is noncompensably disabling.  The 
requirements for an alternative rating pursuant to C.F.R. § 
4.86 are not met in this case, so that regulation simply does 
not apply.  Therefore, the Board finds that the veteran's 
hearing disability continues to be noncompensable.

The veteran contends that regardless of the audiological 
findings on the VA examination, he is entitled to at least a 
10 percent rating for his bilateral hearing loss as he cannot 
hear without the use of hearing aids.  

The Board sympathizes with the veteran's situation.  However, 
the Board is bound by VA law and regulation to rate his 
hearing loss disability based on the specific requirements of 
the hearing loss tables discussed above.  And the application 
of these tables to the results of the hearing evaluations 
mentioned is a very "mechanical" (i.e., nondiscretionary) 
process.  See Lendenmann, 3 Vet. App. 345.  

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than 0 
percent for the bilateral hearing loss, so the benefit-of- 
the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

The claim for an initial compensable rating for the bilateral 
hearing loss is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


